Deny and Opinion Filed May 30, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00647-CV

                       IN RE VICTOR ENTERPRISES, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-07625-A

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus requesting that the Court dissolve the

temporary restraining order signed by the trial court on May 19, 2014, remove the trial judge

from the case, and grant relator attorney’s fees and costs for filing this mandamus action.

Relator’s petition is not authenticated as required by the Texas Rules of Appellate Procedure.

TEX. R. APP. P. 52.3(j). The rule 52.3(j) certification must include the statement that the person

filing the petition “has reviewed the petition and concluded that every factual statement is

supported by competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j).

Relator’s petition does not include this statement. Accordingly, we DENY the petition for writ

of mandamus.


140647F.P05                                        /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE